Citation Nr: 1438797	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  09-24 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for bronchitis.

2. Entitlement to service connection for hypertension.

3. Entitlement to service connection for costochondritis.

4. Entitlement to service connection for left heel disability.

5. Entitlement to service connection for left leg disability, to include chondromalacia and osteoarthritis of the left knee and anterior labral tear with an associated ganglion cyst of the left hip.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. M. Olson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1999 to November 2007.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran submitted a timely substantive appeal with respect to the claim of entitlement to service connection for cervical strain.  As the RO granted service connection for cervical strain in a February 2014 rating decision, this issue is no longer for appellate review.

In July 2014, the Veteran testified at a video hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file.  In addition, the Veteran submitted additional evidence directly to the Board, along with a waiver of initial RO consideration of the evidence.  This evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2013).

The issue of entitlement to service connection for left leg disability, to include chondromalacia and osteoarthritis of the left knee and anterior labral tear with an associated ganglion cyst of the left hip, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction.

FINDING OF FACT

In a written statement received in March 2014, prior to the promulgation of a Board decision, the Veteran indicated that he wished to withdraw the issues of entitlement to service connection for bronchitis, hypertension, costochondritis, and left heel disability.


CONCLUSIONS OF LAW

1. The criteria for the withdrawal of the issue of entitlement to service connection for bronchitis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

2. The criteria for the withdrawal of the issue of entitlement to service connection for hypertension have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

3. The criteria for the withdrawal of the issue of entitlement to service connection for costochondritis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

4. The criteria for the withdrawal of the issue of entitlement to service connection for left heel disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal that fails to allege specific errors of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the claimant or the claimant's authorized representative.  38 C.F.R. § 20.204(a).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b)(1).

In his June 2009 substantive appeal, the Veteran perfected an appeal as to the issues of entitlement to service connection for bronchitis, hypertension, costochondritis, and left heel disability.  However, in a March 2014 written statement, prior to the promulgation of a Board decision, the Veteran requested to withdraw the appeal as to these issues.  Thus, these issues are no longer for appellate consideration.  


ORDER

The appeal for entitlement to service connection for bronchitis is dismissed.

The appeal for entitlement to service connection for hypertension is dismissed.

The appeal for entitlement to service connection for costochondritis is dismissed.

The appeal for entitlement to service connection for left heel disability is dismissed.


REMAND

In June 2008 and February 2013, the Veteran underwent VA examination in connection with his claim for entitlement to service connection for a left leg disability.  The June 2008 VA examiner did not find any pathology to render a diagnosis and therefore did not provide a medical opinion.  In February 2013, the VA examiner noted diagnoses of left knee chondromalacia and osteoarthritis and opined that the Veteran's condition was less likely than not proximately due to or the result of a service-connected disability.  The VA examiner noted the Veteran's service treatment records demonstrated bilateral knee pain and diagnoses of ITBS and patellar tendonitis.  In addition, the VA examiner indicated the Veteran had a long history of bilateral knee pain and a history of injury to the knees.  However, the VA examiner based the opinion on the finding that the current diagnoses were not rendered until years after the Veteran's separation from service and that the current conditions implied degenerative changes, which were not caused by ITBS or patellar tendonitis.

Upon review, the Board finds the June 2008 VA examination and February 2013 VA examiner's opinion inadequate for purposes of determining service connection.  When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  First, the Board notes the February 2013 VA examiner provided an opinion concerning secondary service connection rather than direct service connection, which is not pertinent to the specific issue on appeal.  In addition, despite the notation of a long history of knee pain, it does not appear the VA examiner considered the Veteran's reports of continuous symptoms since service when rendering the opinion.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  Rather, the VA examiner focused on the lack of a clinical diagnosis with respect to the Veteran's symptoms.  In addition, in July 2014 the Veteran submitted private treatment records indicating his left knee symptoms were actually the result of a large anterior labral tear with an associated ganglion cyst of the left hip.  Therefore, the February 2013 VA examiner did not have the opportunity to review this evidence and comment on the new diagnosis.  As such, the Board finds remand is warranted in order to obtain an addendum opinion with respect to the nature and etiology of any left leg disability diagnosed during the pendency of the appeal, to include left knee chondromalacia and osteoarthritis and large anterior labral tear with an associated ganglion cyst of the left hip.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

Additionally, as it appears the Veteran receives continuous treatment through the VA, the Board finds the RO should obtain any outstanding VA treatment records dated from January 2014 to the present from the VA Medical Center in San Antonio, Texas, and any associated outpatient clinics.  

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the record all treatment records dated from January 2014 to the present for the Veteran from the VA Medical Center in San Antonio, Texas, along with records from any associated outpatient clinics.  All actions to obtain the requested records should be fully documented in the claims file.  If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.

2. Forward the Veteran's claims file, to include a copy of this remand, to the February 2013 VA examiner, or an appropriate substitute if unavailable, for an addendum opinion as to the nature and etiology of the Veteran's left leg disability.  If the examiner finds additional examination necessary, schedule the Veteran for a VA examination.  After review of all the evidence, including the service treatment records, VA examination reports and treatment records, private treatment records, and lay statements, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any left leg disability, to include left knee chondromalacia and osteoarthritis and large anterior labral tear with an associated ganglion cyst of the left hip, had its onset during active duty or is causally or etiologically related to any in-service event, disease, or injury.  In addition, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any arthritis of the left knee manifested to a compensable degree within one year of the Veteran's separation from active duty in November 2007. 

The examiner should specifically discuss the Veteran's lay statements regarding his in-service symptoms and injuries and post-service symptoms.  In addition, the examiner should comment on all the service treatment records documenting complaints of left knee pain, to include those dated in December 1999, November 2004, March 2005, and August 2007.  The examiner is reminded that the Veteran is competent to report on events that are capable of lay observation and of what comes to him through his senses.  Furthermore, VA laws and regulations do not preclude service connection for a post-service disability where a disability was not shown at the time of separation from service.  

In formulating the opinions, the examiner is advised that the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.

3. Then, re-adjudicate the claim of entitlement to service connection for left leg disability, to include chondromalacia and osteoarthritis of the left knee and anterior labral tear with an associated ganglion cyst of the left hip.  If the benefit sought on appeal remains denied, provide the Veteran and his representative a Supplemental Statement of the Case and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


